Citation Nr: 1219338	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO. 12-04 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an effective date earlier than September 22, 2005 for the grant of service connection for major depression and anxiety disorder.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney At Law


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).
The Veteran served on active duty from May 1958 to July 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In September 2011, the Veteran, through his attorney, argued that the RO committed error in denying his claim for service connection for a nervous condition in October 1968. However, the record does not reflect that the Veteran has filed a claim alleging that that the October 1968 rating decision contained clear and unmistakable error (CUE). Since the October 1968 rating decision was subsumed by the Board's June 1970 denial of service connection, and because the Veteran is represented by counsel, the issue of whether the October 1968 rating decision contained CUE has not been raised and is not referred for initial adjudication. See Andrews v. Nicholson, 421 F.3d 1278, 1283 (Fed. Cir. 2005) (the duty to sympathetically interpret submissions does not apply to pleadings that are submitted by counsel). 


FINDINGS OF FACT

1. At the time of an October 1968 rating decision denying service connection for a psychiatric disorder, all relevant service treatment records were obtained and in the Veteran's claims folder.

2. In an unappealed August 2003 rating decision, the RO denied service connection for a psychiatric disability. 

3. A claim to reopen the previously denied issue of entitlement to service connection for major depression and anxiety disorder was not received prior to September 22, 2005.



CONCLUSION OF LAW

An effective date prior to September 22, 2005, for the grant of service connection for major depression and anxiety disorder is not warranted. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ('38 U.S.C.A.'); regulations published in the Title 38 of the Code of Federal Regulations ('38 C.F.R.') and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to 'Fed. Cir.') and the Court of Appeals for Veterans Claims (as noted by citations to 'Vet.App.').

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). In Dingess v. Nicholson, 19 Vet.App. 473 (2006), the Court of Appeals for Veterans Claims (the Court) found that the VCAA notice requirements applied to all elements of a claim.

In this case, following the award of service connection, and the Veteran's notice of disagreement with the effective date assigned, the RO provided notice of the evidence necessary to substantiate a claim for an earlier effective date in a February 2012 statement of the case. The Court has held that, as in this case, once a NOD from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what 'evidence [is] necessary to establish a more favorable decision with respect to downstream elements....' Goodwin v. Peake, 22 Vet.App. 128, 137 (2008). There is no duty to provide additional notice as to the issue on appeal.

Further, no VCAA notice is necessary in this case because, as is more thoroughly explained below, the outcome of this earlier effective date claim depends exclusively on documents which are already contained in the Veteran's VA claims folder. The Court has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law. See Nelson v. Principi, 18 Vet.App. 407, 410 (2004). No additional development could alter the evidentiary or procedural posture of this case. In the absence of potential additional evidence, no notice is necessary. See DelaCruz v. Principi, 15 Vet.App. 143, 149 (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the claimant).

VA also has duty to assist veterans in obtaining evidence necessary to substantiate their claims unless no reasonable possibility exists that such assistance would aid in substantiating the claim. In this case, the resolution of the Veteran's claim is dependent on the Court's interpretation of the law and regulations pertaining to claims for VA benefits. As the outcome of this earlier effective date claim rests with evidence which is already in the claims folder, no further development under the VCAA is warranted. See Mason v. Principi, 16 Vet.App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet.App. 143 (2001); Smith v. Gober, 14 Vet.App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet.App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law). 

Entitlement to an Earlier Effective Date

The Veteran seeks an effective date earlier than September 22, 2005 for the grant of service connection for major depression and anxiety disorder. In essence, he contends that an effective date of May 20, 1968 is warranted because VA did not obtain his complete service personnel records at the time of his original denial. 

Having carefully considered his contentions in light of the record and the applicable law, the Board must deny the appeal. The record indicates that when the RO denied the Veteran's initial claim of service connection for a psychiatric disorder in October 1968, it had obtained all of the Veteran's relevant service medical records. The record also indicates that the ultimate granting of the claim in June 2011 which resulted in the now-established effective date of September 2005 was premised not upon any additional service treatment or personnel records, but instead upon post-service medical reports. 

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400.

However, the effective date of a claim received after a final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400(q)(1)(ii).

As an exception to these general rules, 38 C.F.R. § 3.156(c)(1) provides that a previously finally denied claim is to be reconsidered if relevant official service department records that existed and had not been associated with the claims file when the claim initially was decided are subsequently received and associated with the claims file. Since the claim is reconsidered rather than reopened, an award of compensation based all or in part on such relevant official service department records is effective on the date entitlement arose or the date the previously decided claim was received, whichever is later, or such other date as may be authorized by additional provisions applicable to the previously decided claim. 38 C.F.R. § 3.156(c)(3). In other words, "an effective date as early as the date of the original claim up to the date of the claim to reopen" is authorized. Vigil v. Peake, 22 Vet.App. 63, 65 (2008).

The record reflects that the Veteran initially filed a claim for a nervous disorder in May 1968. After his service treatment records were obtained and a VA examination was conducted, the Veteran's claim was denied in an October 1968 rating decision. He perfected an appeal of this decision and his claim was again denied by the Board in June 1970. 

In January 2011, the Veteran, through his attorney, submitted excerpts from his service personnel records which document, in part, his in-service offenses and punishments. Also submitted was a private medical opinion from M.L.C., M.D., who stated that the Veteran's major depressive disorder "began during his active duty service in 1961." 

In May 2011, the Veteran was afforded a VA psychiatric examination. After reviewing the Veteran's claims folder and conducting a clinical examination, the examiner determined that the Veteran had a psychiatric disorder that began during his military service. Service connection for major depression and anxiety disorder was subsequently granted in a June 2011 rating decision. An effective date of September 22, 2005 was established. 

In the September 2011 notice of disagreement, the Veteran, through his attorney, stated that due to the receipt of additional service personnel records, an effective date of May 20, 1968 was warranted pursuant to 38 C.F.R. § 3.156(c). The Veteran argued that the Court's "precedent in Vigil v. Peak, [22 Vet.App. 63 (2008)] clarified that a retroactive review of the effective date assigned for service connection is required when service records are added in conjunction with, and lead at least in part to, the grant of service connection, as 'the original claim is not just re-opened, it is reconsidered and serves as the date of claim and the earliest date for which benefits may be sought.'" 

The Board has carefully considered the Veteran's contentions, but finds that application of 38 C.F.R. § 3.156(c) does serve to grant the Veteran an earlier effective date. In October 1968, VA adjudicators had before them a June 1961 Naval Department Report of Board of Medical Survey. The document and others then of record indicates that in June 1961, the Veteran was evaluated and found fit for duty, but not returned to his then-current assignment; that he had two periods of absence without authority lasting no more than six days, and that in July 1961 he was found to have a passive-aggressive personality disorder. The fact that he was recommend for separation on that basis was clearly known to VA adjudicators. 

Apart from the seven page medical opinion and three page legal argument submitted by counsel in January 2011, the remained of the submission reiterates what already known in October 1968. The rating decision then recognized that the Veteran's service treatment records documented his complaints of an inability to suppress impulses towards other people and that a "Medical Survey Board state[d] that [he] suffers from - Passive Aggressive Reaction with [a] history of going AWOL on two occasions." Accordingly, as the Veteran's in-service psychiatric problems and periods of AWOL were of record in October 1968, the recently received service department records do not have a tendency to make the existence of a fact more or less probable. The records are therefore not relevant. 

The Veteran's reliance on the Court's decision in Vigil v. Peake, 22. Vet.App. 63 (2008), is also unpersuasive. In that case, a veteran's claim for service connection for PTSD was originally denied based on the lack of a current diagnosis. Vigil attempted to reopen his claim in January 1989 and submitted evidence of a diagnosis of PTSD. The RO then obtained a report from the service department that corroborated one of his stressors. He was granted service connection for PTSD in 2001 with an effective date in January 1989. Vigil sought an earlier effective date for service connection based on the application of 38 C.F.R. § 3.156(c).

The facts of that case, and the reasoning employed by the Court, do not apply in this case. In Vigil, there was a specific service department record obtained that was, at least in part, responsible for the grant of service connection. The Board held that the particular report was not covered by 38 C.F.R. § 3.156(c) because the record was not misplaced or erroneously omitted from the initial determination and the claim was originally denied due to the lack of a current diagnosis. While the Court did not agree with the Board's reasoning, it did not rule that 38 C.F.R. § 3.156(c) did apply in that case, only that the Board did not provide an adequate discussion of the application of the regulation.

In the present case, the grant of service connection was not based on any later received record from the service department. To the extent that the Veteran now points to observations by the July 1968 VA examiner indicating that while on active duty, the Veteran was involved in some form of behavior difficulty "the nature of which seems not to be clearly established in the service records available," the Veteran's assertion is without merit. The documents submitted in January 2011 essentially constitute reiterations of what is presented in the June 1961 Report of Board of Medical Survey, and various then-contemporaneous forwarding documents. 

There has always been adequate evidence of an in-service events and offenses. Instead, the June 2011 rating decision indicates that the grant of service connection was based on a positive medical opinion of Dr. M.L.C. and the May 2011 VA examiner's opinion. 

Moreover, the assertions that the May 2011 VA examiner was able to provide a positive nexus opinion based, in part, on the recently received service personnel records is not consistent with the evidence of record. Upon review, the VA examiner did not mention the Veteran's service personnel records in her report. Her reference to the Veteran going AWOL for "no apparent reason" is a direct quote from the June 1961 Board of Medical Survey report that was contained in the Veteran's service treatment records and before the RO at the time of the October 1968 rating decision. 

In summary, while the recently received service personnel records existed at the time of the initial October 1968 rating decision, and were added to the Veteran's claims file in January 2011, they are not 'relevant' as is required by 38 C.F.R. § 3.156(c) and reconsideration of the Veteran's original claim is not warranted. 

The record reflects that the Veteran filed a claim seeking service connection for a nervous condition in November 1982. In a December 1982 letter, the RO informed the Veteran that his claim was previously denied and, in the absence of new and material evidence, no change in the previous determination was warranted. However, the record does not indicate that the Veteran was provided with notice of his appeal rights and the decision did not become final. 

In June 2002, the Veteran filed a claim seeking service connection for depression. His claim was denied by the RO in an August 2003 rating decision. This decision also noted that the Veteran's previous claim for a psychiatric disorder was denied in December 1982 due to the absence of new and material evidence. The Veteran was provided with notice of this decision and his appeal rights in an August 9, 2003 letter. To the extent the Veteran argues that his claim(s) were still pending when service connection was granted, the record indicates that the August 2003 rating decision is final. 

Specifically, the Veteran indicated his disagreement with the August 2003 rating decision and a statement of the case was issued in January 2005. However, the Veteran's attempt to perfect his appeal was untimely and the decision became final. He was notified that the VA Form 9 he submitted on September 22, 2005 was untimely and the August 2003 rating decision was final in a letter from the RO in September 2005. 

In Buie v. Shinseki, 24 Vet.App. 242 (2010), the United States Court of Appeals for Veterans Claims (Court) vacated and remanded an earlier effective date claim because the Board did not discuss the application of § 3.156(b) in its decision, but instead focused on the question of whether statements submitted within the appeal period following a rating decision satisfied 38 C.F.R. § 20.201 and were notices of disagreement. Buie, Vet.App. at 252. Essentially, the Court indicated that because the statements were submitted within one year of the corresponding RO decision, the Board should have considered whether the statements included the submission of new and material evidence. Id.

Upon review, the only evidence received within one year of the August 2003 rating decision is the Veteran's August 2004 notice of disagreement. While this document constitutes 'new evidence,' it merely expresses his general disagreement with the denial of his claim. It does not discuss his psychiatric disability and therefore cannot be considered "material." The August 2003 rating decision is therefore final. 

The Veteran's untimely September 22, 2005 substantive appeal was accepted as a new claim. A careful review of the Veteran's VA claims folder reveals no indication that there was a pending claim for service connection for a psychiatric disorder following the August 2003 denial and his untimely September 2005 substantive appeal. See Servello v. Derwinski, 3 Vet.App. 196, 198-200 (1992) (the Board examine all communications that can be interpreted as a claim, formal or informal, for VA benefits). 

The Veteran has not pointed to any communication to VA following the August 2003 denial and prior to September 22, 2005 which could serve as an application to reopen.




ORDER

Entitlement to an effective date earlier than September 22, 2005 for the grant of service connection for major depression and anxiety disorder is denied



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


